Name: 81/755/EEC: Commission Decision of 7 August 1981 authorizing Ireland not to apply Community treatment to footwear with uppers of textile fabric, originating in Taiwan (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-09-29

 Avis juridique important|31981D075581/755/EEC: Commission Decision of 7 August 1981 authorizing Ireland not to apply Community treatment to footwear with uppers of textile fabric, originating in Taiwan (Only the English text is authentic) Official Journal L 275 , 29/09/1981 P. 0036****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 7 AUGUST 1981 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO FOOTWEAR WITH UPPERS OF TEXTILE FABRIC , ORIGINATING IN TAIWAN ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/755/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 29 JULY 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO FOOTWEAR WITH UPPERS OF TEXTILE FABRIC , FALLING WITHIN SUBHEADING EX 64.02 B OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN IRELAND THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN IS SUBJECT TO AN ANNUAL QUOTA OF 122 000 PAIRS , 97 % OF WHICH HAS BEEN TAKEN UP ; WHEREAS DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 IRELAND HAS ADMITTED 36 359 PAIRS OF THE PRODUCTS IN QUESTION IN FREE CIRCULATION , ORIGINATING IN THE SAID THIRD COUNTRY ; WHEREAS , WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES AMOUNTED TO 1 847 000 PAIRS IN 1979 AND TO 1 785 000 PAIRS IN 1980 ; WHEREAS OUTPUT OF LIKE PRODUCTS IN IRELAND HAS FALLEN FROM 650 000 PAIRS IN 1979 TO 600 000 PAIRS IN 1980 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS REMAINED AT A LEVEL OF 18 % ; WHEREAS THE IMPORTS OF THE FOOTWEAR IN QUESTION ARE IN DIRECT COMPETITION WITH FOOTWEAR OF LEATHER PRODUCED IN IRELAND AND FOR CERTAIN TYPES ( SANDALS AND LIGHT SHOES ) CONSTITUTE A VERY COMPETITIVE SUBSTITUTE PRODUCT ; WHEREAS IT IS RECOGNIZED THAT THE LEATHER FOOTWEAR SECTOR IN THE COMMUNITY IS CURRENTLY EXPERIENCING SERIOUS ECONOMIC AND SOCIAL PROBLEMS ; WHEREAS , WITH REGARD TO THE SITUATION OF THE LEATHER SHOE INDUSTRY , THE INFORMATION RECEIVED BY THE COMMISSION SHOWS THAT OUTPUT IN IRELAND HAS FALLEN FROM 4 178 000 PAIRS IN 1979 TO 3 228 000 PAIRS IN 1980 ; WHEREAS IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 859 000 PAIRS IN 1979 TO 1 101 000 PAIRS IN 1980 ; WHEREAS THE PRICES OF FOOTWEAR OF LEATHER ORIGINATING IN THIRD COUNTRIES ARE APPROXIMATELY 40 % BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN IRELAND ; WHEREAS CONSUMPTION OF FOOTWEAR OF LEATHER HAS FALLEN FROM 7 016 000 PAIRS IN 1979 TO 6 351 000 PAIRS IN 1980 ; WHEREAS IN THE FOOTWEAR SECTOR THERE HAVE BEEN REDUNDANCIES AND SHORT-TIME WORKING HAS INCREASED CONSIDERABLY ; WHEREAS FURTHER INDIRECT IMPORTS OF THE PRODUCTS IN QUESTION , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS AN APPLICATION FOR IMPORT DOCUMENTS COVERING 8 505 000 PAIRS IS DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS THIS APPLICATION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 27 JULY 1981 : // // CCT HEADING NO // DESCRIPTION // // EX 64.02 B // FOOTWEAR WITH UPPERS OF TEXTILE FABRIC // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN IRELAND FOR THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN , OR UNTIL 31 DECEMBER 1981 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 7 AUGUST 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT